DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledge is made to Applicant’s claim to priority to PCT Application No. FR2017/053588 filed December 14, 2017.

Status of Claims 
This Office Action is responsive to the amendment filed on January 31, 2022. As directed by the amendment: claims 1-2, 4, and 8-11 been amended and claims 13-17 have been added. Thus, claims 1-17 are presently pending in this application.
The drawings were previously objected to for failing to show the clamp to achieve “a clamping manner” of claim 1.  Applicant’s amendments to claim 1 obviate the previous drawing objection. Applicant’s amendments to claim 1-2 and 11 obviate the previous claim objections. Claims 1, 4, and 8-10, and claims 2-3, 5-7, and 11-12 by dependency, were previously rejected under 35 U.S.C. 112(b) as being indefinite. Applicant’s amendments to claim 1, 4, and 8-10 obviate the previous rejection under 35 U.S.C. 112(b). Examiner notes that no art rejection had been made for claims 1-12 previously as the prior art of record failed to disclose the claims as written Applicant’s amendments overcome all previous rejections.

Drawings
The drawings were received on June 14, 2019.  These drawings are acceptable.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Prior art of record Avni (U.S. Pub. No. 2014/0323931), Juto et al. (U.S. Patent No. 9,486,381), and Fuller (U.S. Patent No. 4,732,147) alone or in combination fail to disclose a dispenser assembly comprising a nasal fluid dispenser device and a positioner member; wherein said positioner member includes at least one hollow sleeve in which a dispenser head of the nasal fluid dispenser device is inserted; wherein the positioner member includes a first facial bearing zone that, during actuation of the nasal fluid dispenser device, is configured to co-operate with a forehead or a bridge of the user's nose and a second facial bearing zone that is adapted to co-operate with the user's top lip; and wherein said dispenser head is movable axially relative to a body of the nasal fluid dispenser device during said actuation, as recited in independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785